PER CURIAM.
Upon review of the record this court is of the view that the trial court erred in not finding that the claims of the appellee were barred by the doctrine of laches. In this case the appellee simply failed to present evidence of any intervening equities or excuses that would justify her inordinate delay in asserting her claims. Absent such evidence her claims are barred. Wadlington v. Edwards, 92 So.2d 629 (Fla.1957).
Accordingly, the judgment of the trial court is reversed and remanded with instructions to enter judgment for the appellant.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.